DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to communication field on 9/16/2019 in which claims 1-16 are pending. The application has been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Yang (20180263058 A1) teaches  an OOK modulation using an orthogonal frequency division multiplexing (OFDM) transmitter with relatively minor modification, wherein an “On” symbol is generating by the OFDM transmitter by placing signal energy on selected subcarriers. The subcarriers correspond to the center 5 MHz frequency band of a 20 MHz channel. The  transmitter perform inverse fast Fourier transform (IFFT) to produce an IFFT symbol, and inserting a cyclic prefix to the IFFT symbol to produce an OFDM symbol, while an “Off” symbol may be generated by placing no energy on any subcarriers, performing the IFFT, and inserting the cyclic prefix (which simply results in a null OFDM symbol), or simply by being silent (i.e., absence of energy being transmitted on the channel) for the duration of the OFDM symbol corresponding to the “Off” symbol. However the closest prior art above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: the on signal is configured with a signal obtained by masking half of a signal in which a cyclic prefix (CP) has been inserted into a first time domain signal, the first time domain signal is generated by inserting a coefficient into contiguous 13 subcarriers of a 20MHz band and performing 64-point inverse fast Fourier transform (IFFT).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20190320303-A1 OR US-20180263058-A1 OR US-20180227070-A1 OR US-20180019902-A1 OR US-20150195670-A1 OR US-20150009847-A1 OR US-20140120962-A1 OR US-20110287797-A1).did. AND PGPB.dbnm.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633